 Case 3:19-cv-00357-DWD Document 24 Filed 11/10/20 Page 1 of 3 Page ID #86




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ARTHUR CHANEY,                               )
                                              )
                   Plaintiff,                 )
                                              )
 vs.                                          )      Case No. 19-cv-357-DWD
                                              )
 KYLE WALL,                                   )
 AIMEE LANG,                                  )
 CHRISTI RAYBURN, and                         )
 FRANK LAWRENCE,                              )
                                              )
                   Defendants.                )

                                MEMORANDUM & ORDER

DUGAN, District Judge:

        On January 10, 2020, Defendants Christi Rayburn and Kyle Wall filed a motion for

summary judgment on the issue of exhaustion. (Doc. 18). However, the motion did not

include the required Federal Rule of Civil Procedure 56 notice for pro se litigants. As a pro

se litigant, Plaintiff is entitled to notice of the consequences for failing to respond to a

motion for summary judgment. See Timms v. Franks, 953 F.2d 281, 285 (7th Cir. 1992); Lewis

v. Faulkner, 689 F.2d 100, 102 (7th Cir. 1982). To that end, Rule 56 provides in relevant

part:

         (a) Motion for Summary Judgment or Partial Summary Judgment. A
        party may move for summary judgment, identifying each claim or defense
        — or the part of each claim or defense — on which summary judgment is
        sought. The court shall grant summary judgment if the movant shows that
        there is no genuine dispute as to any material fact and the movant is entitled
        to judgment as a matter of law. The court should state on the record the
        reasons for granting or denying the motion.

                                             ***
 Case 3:19-cv-00357-DWD Document 24 Filed 11/10/20 Page 2 of 3 Page ID #87




      (c) Procedures.
          (1) Supporting Factual Positions. A party asserting that a fact cannot be
          or is genuinely disputed must support the assertion by:
                 (A) citing to particular parts of materials in the record, including
                 depositions, documents, electronically stored information,
                 affidavits or declarations, stipulations (including those made for
                 purposes of the motion only), admissions, interrogatory answers,
                 or other materials; or
                (B) showing that the materials cited do not establish the absence or
                presence of a genuine dispute, or that an adverse party cannot
                produce admissible evidence to support the fact.
          (2) Objection That a Fact Is Not Supported by Admissible Evidence. A
          party may object that the material cited to support or dispute a fact
          cannot be presented in a form that would be admissible in evidence.
          (3) Materials Not Cited. The court need consider only the cited
          materials, but it may consider other materials in the record.
          (4) Affidavits or Declarations. An affidavit or declaration used to
          support or oppose a motion must be made on personal knowledge, set
          out facts that would be admissible in evidence, and show that the affiant
          or declarant is competent to testify on the matters stated.

                                        ***

      (e) Failing to Properly Support or Address a Fact. If a party fails to
      properly support an assertion of fact or fails to properly address another
      party’s assertion of fact as required by Rule 56(c), the court may:
          (1) give an opportunity to properly support or address the fact;
          (2) consider the fact undisputed for purposes of the motion;
          (3) grant summary judgment if the motion and supporting materials —
          including the facts considered undisputed — show that the movant is entitled
          to it; or
          (4) issue any other appropriate order.

      Consistent with Rule 56, any factual assertion or statement made in the movants’

affidavits and/or other documentary evidence may be taken as true by the Court unless

the non-movant (Chaney) contradicts the movant with counter-affidavits and/or other

documentary evidence. Chaney may not rely on the allegations in the pleadings to
 Case 3:19-cv-00357-DWD Document 24 Filed 11/10/20 Page 3 of 3 Page ID #88




support his claim; rather he must show by affidavit or other documentary evidence that

there is a genuine dispute as to a material fact. If Chaney does not respond to the motion

for summary judgment, the Court may dismiss his claims against Defendants Rayburn

and Wall for failure to exhaust administrative remedies.

      While Chaney’s response was due by February 13, 2020, the Court will provide a

short additional time period for him to respond because he was not warned of the

consequences of failing to timely respond. The Court extends the deadline for Plaintiff to

respond to Defendants’ motion for summary judgment through November 23, 2020.

Failure to file a response by the November 23, 2020 deadline “may, in the Court’s

discretion, be considered an admission of the merits of the motion.” SDIL-LR 7.1(c). The

Clerk of Court is DIRECTED to send Chaney a copy of Defendants’ motion (Doc. 18) and

memorandum in support (Doc. 19) along with a copy of this Order.

      SO ORDERED.

      Dated: November 10, 2020

                                                       ______________________________
                                                       DAVID W. DUGAN
                                                       United States District Judge
